                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


  UNITED STATES OF AMERICA                                       CRIMINAL ACTION


  VERSUS                                                         NO: 15-213


  DARION TINSON                                                  SECTION: "A"


                                   ORDER AND REASONS

       Before the Court is a Motion to Vacate Pursuant to 28 U.S.C. ' 2255 (Rec. Doc.

56) filed by defendant Darion Tinson, proceeding pro se. The Government filed its response

to Tinson’s motion on November 15, 2017, and on January 2, 2018, Tinson filed his reply.

After due consideration the Court finds that 1) Tinson has not carried his burden under the

applicable test for ineffective assistance of counsel, and 2) Tinson is not entitled to an

evidentiary hearing. Consequently, Tinson’s motion is DENIED.

       I.     BACKGROUND

       On August 20, 2015, law enforcement officers executed a search warrant at 2444

Odin Street, in New Orleans, Louisiana, where Tinson had been residing with a female.

Drugs, a scale, cash, and a firearm were found during the search. In particular, agents

located approximately 2 ounces of suspected heroin in a man’s shoe in the master

bedroom. Agents also located a stolen semi-automatic pistol in close proximity to the

suspected heroin. (Rec. Doc. 45, Factual Basis at 1). After being advised of his Miranda

rights, Tinson admitted that he had clothes in the master bedroom but he denied ownership


                                          Page 1 of 7
of the heroin and the pistol. DEA chemists later confirmed that the drug was in fact heroin.

(Id. at 3).

         After the female was advised of her rights and questioned,1 Tinson stated to agents

that he wished to talk with them again. Agents again advised Tinson of his Miranda rights,

and in a recorded interview, Tinson admitted that the heroin in the shoe was his, and that

the handgun discovered in the bedroom belonged to him. (Id.). Tinson stated that he had

purchased the handgun a few days prior for $200 from an unknown individual on the street,

and had placed the heroin in the shoe approximately 1 week before. Id. He also stated that

marijuana, a scale, and the cash discovered in a nightstand in the bedroom belonged to

him. (Id.).

         On July 22, 2016, Tinson pleaded guilty to Counts 2 and 3 of the Indictment charging

possession with intent to distribute heroin, 21 U.S.C. § 841(a)(1) and 841(b)(1)(C), and

possession of a firearm in furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A).

Tinson was sentenced to imprisonment for a term of 90 months, which comprised 30

months as to Count 2, and 60 months as to Count 3, to be served consecutively to the

sentence imposed on Count 2. (Rec. Doc. 52, Judgment). Counts 1 and 4 were dismissed

as part of the plea agreement.2

         Initially, Tinson was represented by First Assistant Federal Public Defender Gary

Schwabe, but on March 17, 2016, Tinson filed a motion to remove counsel in which he



1
    The female was charged separately in another federal criminal case.
2
 The foregoing proceedings took place before former United States District Judge Kurt D.
Engelhardt, who now sits as a circuit judge on the Fifth Circuit Court of Appeals.

                                             Page 2 of 7
claimed that his right to counsel was being violated because Schwabe was working to help

the Government. (Rec. Doc. 28). Schwabe then moved to withdraw and to have new

counsel appointed for Tinson. (Rec. Doc. 29). That motion was granted and former United

States Attorney Eddie Jordan was appointed to represent Tinson. (Rec. Doc. 30). Jordan

represented Tinson at the re-arraignment and sentencing.

       Tinson now moves to vacate and set aside his conviction and sentence claiming that

he received ineffective assistance of counsel that rendered his plea involuntary . Tinson has

submitted a declaration stating that on different occasions he told both Schwabe and Jordan

that he had not “physically possessed” the firearm or the drugs seized at 2444 Odin Street,

and that he did not believe that he had been charged properly. According to Tinson, both

attorneys advised him that there was nothing they could do because he had already made a

statement claiming the drugs and the gun. (Id. ¶ 4). Tinson claims that neither lawyer

advised him that he could move to suppress the inculpatory statement, and had he been so

advised, he would have persisted in his plea of not guilty and proceeded to trial. (Id. ¶ 5).

Even if the motion to suppress had been denied, Tinson states that he would have

proceeded to trial nonetheless, and taken the stand to contest his statement and explain

that he had never possessed the gun and drugs seized at 2444 Odin Street. (Id. ¶ 6).

       II.    DISCUSSION

       Section 2255 Aprovides the federal prisoner with a post-conviction remedy to test the

legality of his detention by filing a motion to vacate judgment and sentence in his trial court.@

United States v. Grammas, 376 F.3d 433, 436 (5th Cir. 2004) (quoting Kuhn v. United

States, 432 F.2d 82, 83 (5th Cir. 1970)). The statute establishes that a prisoner in custody

                                           Page 3 of 7
under a sentence of a federal court Amay move the court which imposed the sentence to

vacate, set aside or correct the sentence.@ Id. (quoting 28 U.S.C. ' 2255). Where there has

been a Adenial or infringement of the constitutional rights of the prisoner as to render the

judgment vulnerable to collateral attack, the court shall vacate and set the judgment aside

and shall discharge the prisoner or resentence him or grant a new trial or correct the

sentence as may appear appropriate.@ Id.

       Before deciding whether to plead guilty, a defendant is entitled to “the effective

assistance of competent counsel.” Padilla v. Kentucky, 559 U.S. 356, 364 (2010) (quoting

McMann v. Richardson, 397 U.S. 759, 771 (1970); Strickland v. Washington, 466 U.S. 668,

686 (1984)). To prevail on an ineffective assistance of counsel claim related to a guilty plea,

the petitioner must satisfy the two-part test enunciated in Strickland v. Washington. See Hill

v. Lockhart, 474 U.S. 52, 58 (1985). First, the petitioner must establish that counsel=s

performance fell below an objective standard of reasonableness. Grammas, 376 F.3d at

436 (citing Strickland, 466 U.S. at 687). That standard requires that counsel Aresearch

relevant facts and law, or make an informed decision that certain avenues will not be

fruitful.@ Id. (quoting United States v. Conley, 349 F.3d 837, 841 (5th Cir. 2003)).

       The second showing that the petitioner must make is that he was prejudiced by

counsel=s substandard performance. Grammas, 376 F.3d at 436. ATo prove prejudice, the

defendant must show that there is a reasonable probability that, but for counsel=s

unprofessional errors, the result of the proceeding would have been different.@ Id. (quoting

Conley, 349 F.3d at 841-42). An attorney's failure to raise a meritless argument thus cannot

form the basis of a successful ineffective assistance of counsel claim because the result of

                                           Page 4 of 7
the proceeding would not have been different had the attorney raised the issue. United

States v. Kimler, 167 F.3d 889, 893 (5th Cir. 1999) (citing Williams v. Collins, 16 F.3d 626,

634–35 (5th Cir.1994); United States v. Victoria, 876 F.2d 1009, 1012 (1st Cir.1989) (Breyer,

J.)). If the defendant makes an insufficient showing on either one of the two prongs of the

Strickland test the court need not address the other. Powell v. Owens, 43 F.3d 670 (5th Cir.

1994) (not published) (citing Strickland, 466 U.S. at 697).

       A district court may deny a ' 2255 motion without conducting any type of evidentiary

hearing if Athe motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.@ United States v. Arguellas, 78 Fed. Appx. 984, 986 (5th Cir.

2003) (quoting 28 U.S.C. ' 2255; United States v. Bartholomew, 974 F.2d 39, 41 (5th Cir.

1992)). In those cases, however, where the record does not conclusively negate a

prisoner=s entitlement to relief, contested fact issues may not be decided on affidavits alone.

Id. (citing Owens v. United States, 551 F.2d 1053, 1054 (5th Cir. 1977)). No hearing is

necessary if the issues raised have been previously decided on direct appeal, contain no

constitutional violation, or lack support in the record. United States v. McCollom, 664 F.2d

56, 59 (5th Cir. 1981) (citing Buckelew v. United States, 575 F.2d 515 (5th Cir. 1978)).

       Tinson can satisfy neither of the Strickland prongs for ineffective assistance of

counsel. Neither Schwabe’s nor Jordan’s performance fell below an objective standard of

reasonableness by failing to advise Tinson that a motion to suppress the inculpatory

statement was an option. Tinson points to no basis whatsoever to challenge the legality of

the recorded statement wherein he admitted ownership of the heroin and gun. Tinson does

not dispute that he specifically requested a second interview with the agents and that he

                                           Page 5 of 7
was advised of his Miranda rights before he made any inculpatory statements. Because the

district judge would have had no legal basis to exclude the recorded statement from trial, it

is beyond cavil that any motion to suppress would have been denied. Counsel were not

ineffective for failing to advise Tinson about the possibility of filing a meritless motion to

suppress.3 And because a motion to suppress would have been denied, Tinson cannot

demonstrate prejudice from counsel’s performance.

        Moreover, Tinson’s assertion that even if the motion to suppress had been denied,

he would have proceeded to trial nonetheless, and taken the stand to explain that he had

never possessed the gun and drugs seized at 2444 Odin Street, (Rec. Doc. 56 at 32,

Declaration ¶ 6), does not demonstrate prejudice. Tinson was advised at his re-arraignment

that he had the right to persist in his plea of not guilty and to proceed to trial and he

unequivocally indicated that he understood the waiver of rights that the district judge was

explaining to him. (Rec. Doc. 58-1, Re-arraignment Transcript). If Tinson had really wanted

to proceed to trial and explain to the jury that he did not have physical possession of the

drugs and gun,4 the fact that no motion to suppress had been filed would have been no


3
  Again, because there was no legitimate argument to be made in support of a motion to suppress,
Tinson’s § 2255 argument is just as meritless as it would have been if he had faulted his counsel for
failing to advise him that he could have filed a motion to dismiss the indictment. In other words, there
are numerous motions that can be filed in a criminal case but the fact that they exist and can be filed
does not mean that they are appropriate under any given set of facts or that they have any chance of
success. Counsel is not ineffective for failing to file a completely meritless motion.
4 Of course, this course of action would have been ill-advised. As the district judge explained during

the plea colloquy, “possession” for purposes of the drug and gun charge could be constructive and
joint, and the jury would have been so instructed at trial. Given that Tinson had admitted during the
recorded statement that the gun and heroin belonged to him, and given that this statement would
have been admitted at trial, possession would have been established. Underlying Tinson’s motion is
the faulty legal premise that he had to be caught in physical possession of the heroin and firearm in
order to have possessed them for purposes of the crimes charged.

                                              Page 6 of 7
impediment to taking that course of action.

       Finally, no evidentiary hearing is necessary because the motion and the files and

records of the case conclusively show that Tinson is entitled to no relief.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion to Vacate Pursuant to 28 U.S.C. ' 2255 (Rec.

Doc. 56) filed by defendant Darion Tinson is DENIED;

       IT IS FURTHER ORDERED that the Motion to Set Deadline for Reply (Rec. Doc.

59) filed by defendant Darion Tinson is DENIED AS MOOT.

       October 30, 2018

                                                        _______________________________
                                                                JAY C. ZAINEY
                                                        UNITED STATES DISTRICT JUDGE




                                          Page 7 of 7
